429 F.2d 1313
74 L.R.R.M. (BNA) 2960, 63 Lab.Cas.  P 11,058
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GENERAL TEAMSTERS LOCAL 439, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, Respondent.
No. 23978.
United States Court of Appeals, Ninth Circuit.
July 23, 1970.

Charles R. Both (argued), Warren M. Davison, Attys., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Roy O. Hoffman, Director, N.L.R.B., San Francisco, Cal., for petitioner.
Richard E. Macey (argued), Stockton, Cal., Donald R. Kennedy, of Lopez, Kennedy & Srite, Redding, Cal., for respondent.
Before HAMLEY, HAMLIN and KILKENNY, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board has petitioned this court for the enforcement of its order1 based on findings by the Board that respondent, General Teamsters Local 439, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America violated sections 8(b)(1)(A) and 8(b)(2) of the National Labor Relations Act by causing the discharge of Lyle Corey for discriminatory reasons, namely, because he was not a member of Local 439.


2
The record shows, and respondent in its brief on appeal admits, that the Union representative told LASME (a long haul trucking employer), 'If Corey goes on that run, I will tie up your terminal at midnight' and also said, 'Corey didn't belong to (Local) 439, therefore, he couldn't take the run out.'


3
We hold there is substantial evidence in the record to support the Board's order.  In fact, the opposition to enforcement borders on the frivolous.  Let the order of the Board be enforced.



1
 Reported in 172 N.L.R.B. No. 231